ITEMID: 001-72345
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: WIACEK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Jan Wiącek, is a Polish national who was born in 1950 and lives in Nowa Słupia, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was a party to civil proceedings concerning a claim for division of marital co-ownership.
On 6 September 2000 a hearing took place before the Ostrowiec Świętokrzyski District Court (Sąd Rejonowy). The judge heard the applicant and dictated his replies to the court clerk, who was taking minutes of the hearing. As the judge’s instructions to the clerk differed considerably from what the applicant was saying and as the judge repeatedly interrupted the applicant in his statements, the applicant expressed his objections. However, this was to no avail. Eventually the applicant said:
“I should reply, not the court”.
The judge became angry and warned the applicant that a fine could be imposed on him.
The records of the hearing first relate the applicant’s statements concerning the subject matter of the case. Then it reads as follows:
“The presiding judge warned the [applicant] not to make any comments to the court and warned him that a fine would be imposed on him if he continued to do so.
Thereupon the [applicant] says: “If it is necessary, I will pay”.
The court holds that a fine of PLN 500 be imposed on the [applicant]. “
On 12 September 2000 the applicant appealed to the Ostrowiec Świętokrzyski Regional Court (Sąd Okręgowy) against the imposition of the fine. On 12 October 2000 the Ostrowiec Świętokrzyski District Court (Sąd Rejonowy), invoking the Act of 20 June 1985, rejected the applicant’s appeal, considering that the domestic law did not provide for a possibility to appeal against such a decision. On 9 November 2000 the applicant lodged an interim appeal against this decision. On 10 November 2000 the District Court rejected the applicant’s appeal as lodged outside the prescribed time limit. On 29 November 2000 the applicant applied for leave to file an appeal out of time. His motion was dismissed on 24 April 2001.
On 14 September 2000 the applicant lodged a request with the Ostrowiec Świętokrzyski District Court to rectify the minutes of the hearing of 6 September 2000. He submitted that during that hearing he had said, reacting to the court’s interruptions and interference with the contents of his statements:
“I should reply, not the court.”
This statement had not been recorded in the minutes of the hearing. Consequently, the actual circumstances in which the presiding judge decided to impose a fine on the applicant were not reflected in the minutes, as required by Article 158 § 1 of the Code of Civil Procedure.
On 13 October 2000 the court refused to rectify the minutes. The court considered it to be sufficient that the court’s reaction to the applicant’s conduct was reflected in the minutes of the hearing, and that therefore the minutes were exact.
On 9 November 2000 the applicant appealed against this decision. He reiterated that the minutes of the hearing did not reflect the actual conduct of the hearing in that his statement was not noted. As a result, they contained the presiding judge’s warning about the imposition of a fine, but no information as to the reason which had prompted this reaction on the part of the judge. The applicant stated that this was illogical. He further stressed that he had not said anything that could have been construed as either insulting to the court, or not linked to the subject-matter of the civil case. The court’s failure to dictate the parties’ statements so that the minutes reflected exactly what was said amounted to a procedural breach, which could negatively affect the substantive outcome of the case.
On 22 December 2000 the Ostrowiec Świętokrzyski District Court dismissed his appeal. The court reiterated the reasons invoked in the first-instance decision of 13 October 2000. It was further stated that according to the case-law of the Supreme Court, the court was not obliged to include in the minutes of a hearing all the statements of the parties, in particular those which were not related to the subject-matter of the proceedings.
On 7 February 2003 the Ostrowiec Świętokrzyski District Court of its own motion gave a decision and quashed its decision of 12 October 2000. The court held that on 1 October 2001 the new act on the legal structure of the courts entered into force. According to Section 50 of the new act it was possible to file an appeal against a decision imposing a fine for contempt of court. The court considered that the change of law was of such importance that it justified quashing the decision of 12 October 2000 even though it had been delivered under the 1985 Act.
On 22 July 2003 the Ostrowiec Świetokrzyski District Court ordered the return to the applicant of the fine paid by him. On 23 July 2003, 500 PLN was transferred to the applicant’s bank account.
Section 43 § 1 of the Act of 20 June 1985 (“the 1985 Act”) on the legal structure of the courts (Prawo o ustroju sądów powszechnych), provides inter alia that the court may impose a disciplinary penalty, a fine or a prison sentence, on a person who, at a court session, behaves in an abusive manner or disturbs the public order.
Under Section 44 § 1 of the Act, no appeal is available against a decision to impose such a penalty.
On 1 October 2001 the new act on the legal structure of the courts entered into force. According to Section 50 of the new act it is possible to file an appeal against a decision to impose a penalty for contempt of court.
On 3 July 2002 the Constitutional Court gave judgment (No. SK 31/01) and declared unconstitutional Section 44 § 1 of the 1985 Act. It found that this provision was not in compliance with article 78 (right to appeal) and article 176 § 1 (right to two court instances) of the Constitution.
Article 380 of the Code of Civil Procedure provides:
“The second-instance court shall, upon a motion by a party, examine all those rulings of the court of first-instance which were not subject to interlocutory appeal but which had an effect on the determination of the case.”
Article 79 § 1 of the Constitution provides as follows:
“In accordance with principles specified by statute, everyone whose constitutional freedoms or rights have been infringed, shall have the right to appeal to the Constitutional Court for a judgment on the conformity with the Constitution of a statute or another normative act on the basis of which a court or an administrative authority has issued a final decision on his freedoms or rights or on his obligations specified in the Constitution.”
“1. Judgments of the Constitutional Court shall be universally binding and final.
2. Judgments of the Constitutional Court, ... shall be published without delay.
3. A judgment of the Constitutional Court shall take effect from the day of its publication; however, the Constitutional Court may specify another date for the end of the binding force of a normative act. Such time-limit may not exceed 18 months in relation to a statute or 12 months in relation to any other normative act. ...
4. A judgment of the Constitutional Court on the non-conformity with the Constitution, an international agreement or statute, of a normative act on the basis of which a final and enforceable judicial decision or a final administrative decision ... was given, shall be a basis for re-opening of the proceedings, or for quashing the decision ... in a manner and on principles specified in provisions applicable to the given proceedings.”
